Citation Nr: 1453465	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-07 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served in the Army National Guard with a period of active duty from June 19, 1980 to September 12, 1980.  

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board notes that the Veteran was scheduled for a hearing before the Board on June 9, 2014.  That same day, the Veteran and his representative submitted statements indicating that the Veteran did not want a hearing and requesting that a decision be made by the Board based on the evidence of record.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.


FINDING OF FACT

Since the filing of the Veteran's claim, his bilateral hearing loss has been manifested by hearing impairment corresponding to no worse than auditory acuity Level I is the right ear and Level II in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  

The VCAA notice requirements apply to all five elements of a service connection claim. These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VA's General Counsel has held that VCAA notice is not required for downstream issues such as increased disability rating.  VAOPGCPREC 8-2003.  Additionally, the United States Court of Appeals for Veterans Claims (Court) held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess, 19 Vet. App. at 490.  In this case, service connection for bilateral hearing loss was granted in July 2011 and a disability rating and effective date was assigned.  As the current matter stems from a disagreement with a downstream element, no additional notice is required because the purpose of the notice as intended to serve has been fulfilled.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).    

Regarding the duty to assist, the Board finds that VA has fulfilled its obligation to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The Board is also satisfied that all available evidence pertaining to the matter decided herein has been obtained.  The evidence includes the Veteran's June 2011 VA audiology evaluation report and July 2011 VA medical opinion, March 2012 private audiology report, and lay statements from the Veteran and the Veteran's spouse and step-daughter.  Thus, the Board is satisfied that all relevant evidence has been obtained and that the duty-to-assist requirement under 38 U.S.C.A. § 5103A and C.F.R. § 3.159(c) was satisfied.   

The Veteran was afforded a VA audiology examination in June 2011 and has also submitted a private audiology report dated March 2012.  In August 2013, the Veteran was scheduled to attend another VA audiology examination, however he failed to report.  When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2014).  Here, the Veteran has not provided good cause for his failure to report for his scheduled VA audiology examination.  See 38 C.F.R. § 3.655(a).  Accordingly, his claim must now be rated based on the evidence of record.  38 C.F.R. § 3.655(b).  

I. Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the Veteran's bilateral hearing loss, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2014).

Here, the Veteran's service-connected hearing loss has been evaluated as non-compensably (zero percent) disabling under 38 C.F.R. § 4.85, DC 6100.  Under DC 6100, hearing loss is evaluated in accordance with the findings obtained on audiometric examination.  See Lendermann v. Principi, 3 Vet. App. 345, 349 (1992) (providing that disability ratings for service-connected hearing impairments are determined through mechanical application of the disability rating schedule to the results of audiometric evaluations).   The evaluations assigned for hearing impairment range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1,000; 2,000; 3,000; and 4,000 Hertz (cycles per second).  The degrees of disability for bilateral hearing loss are reflected in eleven auditory acuity levels in the rating schedule, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85, DC 6100 (2014), as set forth in the rating schedule, Tables VI, VIa, and VII are used to calculate the disability evaluation to be assigned.  See id.

VA regulations further provide that in cases of exceptional hearing loss, when the pure-tone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral, and each ear is to be evaluated separately.  38 C.F.R. § 4.86(a) (2014).  When the pure-tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever would result in the higher numeral.  38 C.F.R. § 4.86(b).

VA afforded the Veteran a VA examination in June 2011, the report of which noted the following pure tone thresholds, in decibels: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
5
10
20
55
22.5
LEFT
15
25
80
80
50

Speech recognition scores were 100 percent correct in both the right and left ears, using Maryland CNC tests.  

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level I hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Level I hearing acuity in both ears results in a zero percent disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the June 2011 VA examination report does not support the assignment of a compensable rating.  Id.

The Veteran has also submitted a private audiometric evaluation dated March 2012.  The report from that examination noted the following pure tone thresholds, in decibels:  




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
40
N/A
60
45
LEFT
40
45
85
95
66.25

Speech recognition scores were 100 percent correct in both the right and left ears.

Application of the above audiogram results to Table VI reveals Level I hearing acuity in the right ear and Level II hearing acuity in the left ear.  38 C.F.R. § 4.85, Table VI.  Level I hearing acuity in one ear and Level II hearing in the other ear results in a zero percent disability evaluation in accordance with the standards found in Table VII.  38 C.F.R. § 4.85, Table VII.  Thus, the March 2012 private audiology examination report does not support the assignment of a compensable rating.  Id.
  
In consideration of the evidence of record, the Board finds that, for the entirety of the claim period, audiological evaluation reflects that the Veteran's hearing loss has been manifested by no worse than Level I hearing impairment in the right ear and Level II hearing impairment in the left ear, which results in a noncompensable disability rating under 38 C.F.R. § 4.85, DC 6100.  Notably, there is no other audiometric data dated during the relevant time period.  As discussed above, the Veteran failed to report for his scheduled VA audiology examination in August 2013, and therefore the Board is required to rate the Veteran's disability based on the available evidence.  38 C.F.R. § 3.655(b).  Consequently, the Board concludes that the criteria for a compensable rating have not been met at any point during the relevant time period.  See 38 C.F.R. § 4.85, DC 6100.  The Board in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss, to include difficulty hearing the television, difficulty hearing an alarm clock in the morning, and difficulty hearing conversations over the telephone as reported by the Veteran, his wife, and his step-daughter.  However, because hearing loss is a disability requiring a "mechanical application of the rating schedule," the Board cannot find a basis in law or regulation to support a disability rating in excess of zero percent in this case.  See Lendenmann, supra.

The above determination is based upon consideration of applicable rating provisions.  Notably, the audiometric findings do not meet the criteria for an exceptional pattern of hearing loss in either ear.  See 38 C.F.R. § 4.86.  It should also be pointed out that there is no showing that the Veteran's hearing loss has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-scheduler basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been reflected by the scheduler criteria.  In regards to hearing loss, the June 2011 VA examination report noted that he has difficulty hearing with regards to occupational activities, but that there were no effects reported on the Veteran's usual daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Further, the Veteran has provided lay testimony that he has difficulty hearing the television unless the volume is set at a high level, that he is unable to hear his alarm clock in the morning, and that he tends to yell when using the telephone, because he has difficulty hearing conversation. Such an effect does not take the Veteran's case outside the norm as to require consideration of a higher evaluation on an extraschedular basis because difficulty hearing is contemplated by the rating criteria.  See 38 C.F.R § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-scheduler rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Board finds that the issue of entitlement to TDIU has not been raised by the Veteran or the record, as there is no indication that the Veteran is unemployable due to his service-connected bilateral hearing loss.  Indeed, the June 2011 VA audiology report notes that he is employed at a nuclear power plant.  

For the foregoing reasons, the Board finds that the claim for a compensable disability rating for service-connected hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an increased rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to an initial compensable disability rating for service-connected bilateral hearing loss is denied.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


